            Case 2:18-cv-01115-RSL Document 127 Filed 11/07/18 Page 1 of 4



 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   STATE OF WASHINGTON, et al.,                        NO. 2:18-cv-01115-RSL

 9                          Plaintiffs,                  STIPULATION TO EXTEND
            v.                                           DEADLINE TO FILE DISCOVERY-
10                                                       RELATED MOTIONS
     UNITED STATES DEPARTMENT OF                         NOTING DATE: NOVEMBER 6, 2018
11   STATE, et al.,

12                          Defendants.

13

14          Pursuant to Local Rules 7(d)(1) and 10(g), the Plaintiff States and the Private Defendants1

15   hereby file this stipulated request to extend the deadline to file motions related to discovery

16   disputes until 21 days after the Court rules on the Private Defendants’ pending Motion for

17   Judgment on the Pleadings. The grounds for this stipulation are as follows:

18          1.      The current deadline to file motions related to discovery disputes is November

19   15, 2018. Dkt. # 115 (Case Management Order), p. 2.

20          2.      On September 20, 2018, the Plaintiff States propounded a set of discovery

21   requests on the Private Defendants.

22          3.      On October 11, 2018, the Private Defendants filed a Motion for Judgment on the

23
            1
24             The Private Defendants are Defense Distributed, the Second Amendment Foundation, and Conn
     Williamson. The Federal Defendants do not oppose the relief requested in this stipulation.

     STIP. TO EXTEND DEADLINE TO FILE               1
     DISCOVERY-RELATED MOTIONS
     2:18-cv-01115-RSL
            Case 2:18-cv-01115-RSL Document 127 Filed 11/07/18 Page 2 of 4



 1   Pleadings, seeking an order “dismissing them from this action.” Dkt. # 114. As of the filing of

 2   this stipulation, the motion has been fully briefed but has not been ruled upon.

 3          4.      On October 22, 2018, the Private Defendants responded to the Plaintiff States’

 4   discovery requests, objecting on the grounds inter alia that their Motion for Judgment on the

 5   Pleadings was pending, and that they would not be subject to party discovery if the motion were

 6   granted.

 7          5.      The Plaintiff States and the Private Defendants agree that, if the Motion for

 8   Judgment on the Pleadings were to be granted in full, the Private Defendants would not be subject

 9   to party discovery. They further agree that postponing their efforts to resolve any discovery

10   disputes until after the Court has ruled on the motion will conserve the parties’ resources and

11   avoid any need to seek provisional relief in keeping with the current deadline without the benefit

12   of a ruling on the motion.

13          Based on the above, the Plaintiff States and the Private Defendants jointly request that

14   the Court extend the deadline to file discovery-related motions to 21 days after the Court issues

15   a ruling on the Motion for Judgment on the Pleadings.

16          DATED this 6th day of November, 2018.

17
                                                   ROBERT W. FERGUSON
18                                                 Attorney General

19                                                 /s/ Jeffrey Rupert
                                                   JEFFREY RUPERT, WSBA #45037
20                                                 Division Chief
                                                   KRISTIN BENESKI, WSBA #45478
21                                                 Assistant Attorney General
                                                   TODD BOWERS, WSBA #25274
22                                                 Deputy Attorney General
                                                   JEFF SPRUNG, WSBA #23607
23                                                 Assistant Attorney General
                                                   ZACH JONES, WSBA #44557
24                                                 Assistant Attorney General


     STIP. TO EXTEND DEADLINE TO FILE              2
     DISCOVERY-RELATED MOTIONS
     2:18-cv-01115-RSL
           Case 2:18-cv-01115-RSL Document 127 Filed 11/07/18 Page 3 of 4



 1                                      JeffreyR2@atg.wa.gov
                                        KristinB1@atg.wa.gov
 2                                      ToddB@atg.wa.gov
                                        JeffS2@atg.wa.gov
 3                                      ZachJ@atg.wa.gov
                                        Counsel for the Plaintiff States
 4
                                        IMMIX LAW GROUP PC
 5                                      /s/ Joel B. Ard
                                        Joel B. Ard, WSBA #40104
 6                                      Immix Law Group PC
                                        701 5th Ave Suite 4710
 7                                      Seattle, WA 98104
                                        Phone: (206) 492-7531
 8                                      Fax: (503) 802-5351
                                        joel.ard@immixlaw.com
 9                                      Counsel for the Private Defendants

10                                      FARHANG & MEDCOFF
                                        /s/ Matthew Goldstein
11                                      Matthew Goldstein*
                                        Farhang & Medcoff
12                                      4801 E. Broadway Blvd., Suite 311
                                        Tucson, AZ 85711
13                                      Phone: (202) 550-0040
                                        mgoldstein@fmlaw.law
14                                      *Admitted pro hac vice
                                        Counsel for the Private Defendants
15
                                        BECK REDDEN LLP
16                                      /s/ Charles Flores
                                        Charles Flores*
17                                      Beck Redden LLP
                                        1221 McKinney Street, Suite 4500
18                                      Houston, TX 77010
                                        Phone: (713) 951-3700
19                                      cflores@beckredden.com
                                        *Admitted pro hac vice
20                                      Counsel for Defendant Defense Distributed

21

22

23

24


     STIP. TO EXTEND DEADLINE TO FILE    3
     DISCOVERY-RELATED MOTIONS
     2:18-cv-01115-RSL
           Case 2:18-cv-01115-RSL Document 127 Filed 11/07/18 Page 4 of 4



 1                          ORDER APPROVING STIPULATION

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
           Dated: November 7, 2018            A
 5                                            Honorable Robert S. Lasnik
                                              United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     STIP. TO EXTEND DEADLINE TO FILE    4
     DISCOVERY-RELATED MOTIONS
     2:18-cv-01115-RSL
